Citation Nr: 1229815	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  12-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA audiological examination in August 2010.  The examiner reviewed the claims file but indicated that she was unable to "determine without speculation whether any part of the hearing loss or the tinnitus began as a result of military noise exposure."  This opinion is speculative in nature and inadequate per Jones v. Shinseki, 23 Vet. App. 382 (2010) (opinions where the examiner is unable to provide an etiological opinion "without resort to mere speculation" will not be adequate except in those limited instances where required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability).  The examiner also does not appear to have taken into account the Veteran's lay history of his disabilities in reaching the opinion.  Consequently, a further VA examination opinion is needed.

During the VA examination and in his April 2012 Substantive Appeal, the Veteran made reference to prior private audiological treatment.  Efforts should be made to obtain such records.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(As this case has been advanced on the Board's docket, expedited treatment is requested.)

1.  After requesting information about private audiological treatment and obtaining signed release forms from the Veteran (if returned), all records of private audiological treatment must be requested.  All records received by the RO/AMC must be added to the claims file.  If the search for such records is unsuccessful, this must be documented in the claims file.

2.  The Veteran's claims file must then be returned to either the examiner who conducted the August 2010 VA audiological examination or another similarly qualified audiological specialist (if that examiner is unavailable).  The specialist is requested to review the claims file, including the Veteran's contentions, and provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed bilateral hearing loss and tinnitus are etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, this appeal must be readjudicated.  If the determination of one or both claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


